Name: 2008/660/EC: Commission Decision of 31 July 2008 amending Decision 2006/236/EC on special conditions governing fishery products imported from Indonesia and intended for human consumption (notified under document number C(2008) 3988) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  fisheries;  Asia and Oceania;  international trade
 Date Published: 2008-08-12

 12.8.2008 EN Official Journal of the European Union L 215/6 COMMISSION DECISION of 31 July 2008 amending Decision 2006/236/EC on special conditions governing fishery products imported from Indonesia and intended for human consumption (notified under document number C(2008) 3988) (Text with EEA relevance) (2008/660/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 22(6) thereof, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (2), and in particular Article 53(1)(b) thereof, Whereas: (1) Commission Decision 2006/236/EC of 21 March 2006 on special conditions governing fishery products imported from Indonesia and intended for human consumption (3) was adopted as the results of Community inspection visits to Indonesia revealed serious shortcomings as regards hygiene in the handling of fishery products in that third country. Those inspections also revealed serious shortcomings in the capacity of the Indonesian authorities to carry out reliable checks on fish, in particular to detect the presence of histamine and heavy metals in the relevant species. (2) Decision 2006/236/EC provides that Member States are to ensure that each consignment of fishery products imported from Indonesia undergoes the necessary tests to make sure that the products do not exceed certain maximum levels for heavy metals and that, in the case of certain species, a test to detect the presence of histamine must be carried out. (3) Decision 2006/236/EC also provides that that Decision is to be reviewed on the basis of the guarantees provided by the competent Indonesian authorities and on the basis of the results of the tests carried out by the Member States. (4) Indonesia has now provided the Commission with the appropriate guarantees. In addition, the results of the tests carried out by the Member States on fishery products imported from that third country are favourable as regards heavy metals in aquaculture products and as regards histamine. It is therefore no longer necessary to test each consignment of fishery products of relevant species for histamine and each consignment of aquaculture products for heavy metals. (5) In Article 2 of Decision 2006/236/EC, reference is made to Commission Regulation (EC) No 466/2001 of 8 March 2001 setting maximum levels for certain contaminants in foodstuffs (4). That Regulation has been repealed and replaced by Commission Regulation (EC) No 1881/2006 of 19 December 2006 setting maximum levels for certain contaminants in foodstuffs (5). It is therefore appropriate to amend that reference. (6) Decision 2006/236/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/236/EC is amended as follows: 1. Article 1 is replaced by the following: Article 1 Scope This Decision shall apply to fishery products imported from Indonesia and intended for human consumption. However, it shall not apply to aquaculture products. 2. Article 2(1) is replaced by the following: 1. Member States shall, using appropriate sampling plans and detection methods, ensure that each consignment of products covered by Article 1 undergoes necessary tests to make sure that the products concerned do not exceed the maximum levels laid down in Commission Regulation (EC) No 1881/2006 (6) for heavy metals. Article 2 This Decision is addressed to the Member States. Done at Brussels, 31 July 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 31, 1.2.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 202/2008 (OJ L 60, 5.3.2008, p. 17). (3) OJ L 83, 22.3.2006, p. 16. (4) OJ L 77, 16.3.2001, p. 1. (5) OJ L 364, 20.12.2006, p. 5. Regulation as last amended by Regulation (EC) No 629/2008 (OJ L 173, 3.7.2008, p. 6). (6) OJ L 364, 20.12.2006, p. 5.